after the expiration of the 30-day time to appeal. Because the notice of
                appeal was not timely filed, we lack jurisdiction, and we
                            ORDER this appeal DISMISSED




                                                 "c24jtar
                                                   Parraguirre
                                                                               J.




                                                   Douglas
                                                          . 1.°114             J.



                                                                               J.
                                                   Cherry



                cc: Hon. Robert W. Lane, District Judge
                     The Law Firm of Nathan L. Gent, PLLC
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk
                     Jacob Dakota Varner




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A